     Case 4:15-cr-00249-CCC-WIA Document 142 Filed 04/24/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                )      CRIMINAL NO. 4:15-CR-249
                                        )
                                        )      (CONNER, C.J.)
       v.                               )
                                        )      (ARBUCKLE, M.J.)
DAVID PIAQUADIO,                        )
             Defendant                  )
                   ORDER ON COVID-19 BAIL DECISION
                              (Doc. 133)

      The Defendant’s Request for an in-court hearing on bail (Doc. 135) is

DENIED. In accordance with the accompanying Memorandum of this date, the

Motion for Bail (Doc. 133) is DENIED.

Dated: April 24, 2020                       BY THE COURT

                                            s/William Arbuckle
                                            William Arbuckle
                                            U.S. Magistrate Judge




                                 Page 1 of 1
